Citation Nr: 0034073	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-18 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
schizophrenia, and, if so, whether all the evidence both old 
and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Velinda Mackey, Representative


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In August 1997 the RO denied reopening a claim for 
entitlement to service connection for schizophrenia with 
depression; the veteran submitted notice of disagreement but 
did not perfect his appeal.

2.  The evidence submitted since the August 1997 rating 
decision includes new evidence that bears directly and 
substantially upon the specific matter under consideration 
and which must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision that denied reopening a 
claim for entitlement to service connection for schizophrenia 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (2000).

2.  Evidence submitted since the August 1997 rating decision 
in support of the veteran's request to reopen the claim for 
entitlement to service connection for schizophrenia is new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
Evidence of Record Prior to August 1997

Service medical records are negative for any complaints or 
treatment related to a psychiatric disorder.  The veteran's 
February 1979 separation examination revealed a normal 
clinical psychiatric evaluation.

Private hospital reports dated in May 1980 include diagnoses 
of acute schizophrenic episode.  No opinions as to etiology 
are provided.  An October 1980 psychiatric evaluation by L. 
W. Kram, M. D., a private physician, indicates the veteran 
reported no history of psychiatric illness prior to his 
hospitalization in May 1980.  Dr. Kram stated the veteran's 
schizophrenia was of recent onset.  

The veteran underwent a private psychiatric evaluation in 
June 1982.  Joseph Blanton, M. D., reported that the veteran 
apparently had his first psychotic breakdown in May 1980.  
The diagnosis was paranoid schizophrenic.  

Private hospital records dated in April 1985 revealed 
treatment for chronic, paranoid schizophrenia, with acute 
exacerbation.  

Additional private clinical records include a July 1993 case 
manager's report, which provided an opinion that the 
veteran's military discharge was based on unacceptable 
behavior due to a thinking, perceptual, and emotional 
disturbance, described as the early stages of schizophrenia.  

Private medical records dated from April 1992 to March 1997 
reveal symptoms, complaints, and findings associated with 
schizophrenia.


Evidence Received After August 1997

Private medical correspondence dated in May 1999 from T. V. 
Krulisky, M. D., described as the veteran's current 
psychiatrist of record, indicates that the veteran presented 
copies of records for review in support of his claim for VA 
disability benefits.  Dr. Krulisky stated that the basis for 
the veteran's contention that he should be eligible for 
benefits was that his schizophrenia was symptomatic within 
one year of his discharge from active service.

A July 1999 statement from the veteran's former employer 
shows he was placed on medical leave on February 22, 1980, 
and terminated on May 19, 1980.

Private medical correspondence dated in August 1999 from L. 
E. Fine, M. D., described as the veteran's current treating 
psychiatrist, noted that the veteran presented copies of 
records for review in support of his claim for VA disability 
benefits.  Dr. Fine stated that it appeared evident from the 
veteran's history that his initial symptoms began during 
active service.  

At his September 1999 personal hearing the veteran reiterated 
his claim that the early stages of schizophrenia were 
manifest during active service.  

Analysis

In August 1997 the RO denied reopening a claim for 
entitlement to service connection for schizophrenia with 
depression.  The veteran submitted a notice of disagreement 
but did not perfect his appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).

Recently, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the requirement of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superceded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  The law 
provides that specific VA action is required to assist in 
developing a claim; however, it also states that nothing in 
the section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has recently held that evidence 
that is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Based upon a review of the complete record, the Board finds 
the August 1999 correspondence from Dr. Fine that the 
veteran's initial symptoms began during active service is new 
and material.  As information provided in support of the 
request to reopen the claim for service connection includes 
new evidence which bears directly and substantially upon the 
specific matter under consideration, the Board finds the 
claim must be reopened.  See 38 C.F.R. § 3.156(a). 

The Board notes, however, that the medical evidence of record 
includes conflicting opinions as to the etiology of the 
veteran's schizophrenia.  Therefore, additional development 
is required for an adequate determination on the merits.


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for 
schizophrenia.  To this extent, the appeal is granted.


REMAND

Initially, the Board notes VA has a statutory duty to assist 
the veteran in the development of facts pertinent his claim.  
The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

As noted above, the Board finds the veteran has submitted new 
and material evidence sufficient to reopen his claim for 
entitlement to service connection for schizophrenia.  The 
Board notes, however, that additional development is required 
to determine if the August 1999 opinion of Dr. Fine can be 
reconciled with the other medical evidence of record, 
including the October 1980 report of Dr. Kram and the June 
1982 report of Dr. Blanton.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his schizophrenia, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The veteran's claims file should be 
reviewed by a VA psychiatrist for an 
opinion as to the etiology of his present 
schizophrenia.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the 
examiner.  The examiner should perform 
any examinations, tests, or studies 
deemed necessary for an accurate 
assessment.  

The examiner should address whether it is 
as likely as not that the veteran's 
schizophrenia had its onset during active 
service or within one after discharge.  
The examiner is requested to reconcile 
this opinion with the pertinent medical 
evidence of record, including the October 
1980 report of Dr. Kram, the June 1982 
report of Dr. Blanton., and the August 
1999 report of Dr. Fine.  A complete 
rationale for the opinions given should 
be provided.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should undertake a de 
novo review of the entire record to 
determine if all of the evidence, both 
old and new, warrants a grant of 
entitlement to service connection for 
schizophrenia.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

 



